J-A25018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 T.J.K.                                    :   IN THE SUPERIOR COURT OF
                    Appellee               :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 M.D.C.                                    :
                                           :
                    Appellant              :   No. 3321 EDA 2017

         Appeal from the Judgment of Sentence September 5, 2017
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): CV-2015-080484


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY PANELLA, J.:                               FILED MAY 23, 2019

      M.D.C. (“Mother”) appeals from the judgment of sentence entered after

the trial court found her guilty of indirect criminal contempt of a Protection

from Abuse (“PFA”) order in this highly contentious custody and visitation

dispute. Mother asserts the order did not clearly give her notice that she was

prohibited from entering the church where T.J.K. (“Father”) and their children

(“the Children”) were participating in an evening mass. She also argues the

evidence was insufficient to establish she acted with wrongful intent. We

affirm.

      This is the second of three inter-related companion appeals with a long,

complex, and somewhat convoluted history.           We derive the facts and

procedural history of this case primarily from the trial court’s opinion. Mother,

Father, and Mother’s parents (“Grandparents”) have been involved in some
J-A25018-18


form of custody or visitation disputes over Mother and Father’s two minor

children (“Children”) since at least 2011.

       Father is a citizen of the United States. Mother is a native of Argentina.1

Grandparents are also from Argentina. The marriage of Appellee T.J.K. and

Mother resulted in two Children, M.A.K. (born in 2009) and T.M.K. (born in

2010). At various times, Mother and Father lived in Argentina, in or near

Buenos Aires, and Delaware County, Pennsylvania. For a time, Grandparents

lived with Father, Mother, and the Children.

       Father has been granted primary physical custody of the Children in

Pennsylvania on an emergency basis.            Pertinent to the background of this

appeal, Father filed for a Protection from Abuse order (“PFA”), alleging, inter

alia, that Mother and the Grandparents were violent toward the Children.

       Father testified that he confronted Mother about such violence toward

their daughter in Colorado. In response, Father asserted, Mother attacked

him, banging his head against a wall, kicking him repeatedly in the testicles,

biting his hand, trying to scratch his eyes, and choking him, in the presence

of the Children. A Colorado jury eventually convicted Mother of assault and

harassment.




____________________________________________


1 While Father only mentions Mother’s Argentinian citizenship, he does not
dispute Mother’s claim to dual United States and Argentinian citizenship.


                                           -2–
J-A25018-18


       Notably, Mother was also charged, but eventually acquitted, of child

abuse under Colorado law for attacking Father in the presence of the Children.

While the criminal charges in Colorado were pending, the Colorado court

prohibited Mother from having contact the Children due to the pending child

abuse charge. The Colorado order explicitly provided for the court with

jurisdiction over custody claims, the Court of Common Pleas of Delaware

County, to modify the no-contact order.

       Father has further accused Mother and Grandparents of plotting by

various means, such as trying to obtain duplicate Argentinian passports, to

remove the Children from the United States and return them to Argentina to

live with Mother.        After Father sought a PFA order, the parties negotiated,

through counsel, a stipulation that the trial court incorporated in an order.

       Pertinent to the issues on appeal, Mother’s visitation with Children was

restricted to one hour, twice a week, held in the “gathering room” of the

Children’s local church in Media, PA.2 The order required the presence of a

security guard, and a Spanish/English translator during Mother’s visitation.


____________________________________________


2 The address of the church was one of several specified locations that Mother
agreed to stay away from as a condition of the PFA order. Mother highlights
the discrepancy that she was, and was not, allowed on the church premises.
However, the two provisions of the stipulated order are easily reconciled. See
Nitardy v. Chabot, 195 A.3d 941, 952 (Pa. Super. 2018) (observing that it
“is well settled that when interpreting a contract, the specific controls over the
general”). Mother was specifically allowed in the gathering room for the
visitation periods, but was generally banned from entering the church
premises otherwise. S Saint Mary Magdalen Parish is a Roman Catholic community of
faith seeking to live the.

                                           -3–
J-A25018-18


Further, Mother was to have no contact with the Children before or after the

actual visitation period. She was to leave the church premises immediately

after the visitation was over.

       The parties are in substantial agreement on most of the specific facts

underlying the conviction for contempt.          However, they disagree on the

inferences to be drawn from those facts and the law to be applied.

       Briefly summarized, on the evening of June 5, 2017, the pastor of the

Children’s church had invited Father to a “healing Mass” in the parish chapel

at 7:00 PM, after the Children’s visitation hour with Mother was over.3 Father

accepted the invitation, and brought the Children with him to the Mass. The

gathering room was adjacent to the chapel.

       After the service had begun, Mother appeared outside the chapel. Both

the security guard and the translator warned Mother that, under the visitation

order and the PFA order, she was not permitted inside the chapel. The guard

and translator gave the warnings in both English and Spanish. Mother entered

the chapel despite these warnings. The security guard summoned the police.




____________________________________________


3 The healing Mass was for an infant with cancer, unrelated to the parties in
this appeal. Mother notes that recollections differed slightly as to whether the
pastor invited Father to the Mass, or Father inquired and was invited in
response. However, the exact details of the invitation are not material to any
issues on appeal or arguments presented for our review.




                                           -4–
J-A25018-18


       Mother was arrested and the district attorney brought an action for

indirect criminal contempt.        Mother was convicted and sentenced to time

served, thirty-seven days.4 Concerning the time Mother spent in jail, it bears

noting that Mother was originally considered not eligible for bail because of

the pending criminal charges in Colorado.        Eventually, however, she was

equipped with a monitor and placed on house arrest.         This timely appeal

followed.5

       Mother presents two questions on appeal for our review:

       1. Where a protection from abuse order allowed contact between
       [F]ather and [M]other on church property during visitation, and
       did not address [F]ather keeping the [C]hildren at the church
       beyond the stipulated visit time, did a reasonable construction of
       the order allow [M]other to enter the chapel where her [C]hildren
       were at mass?

       2. Where [M]other was allowed to be at the church and she
       entered a chapel where [F]ather had taken her [C]hildren to mass,
       was her entry sufficient to support her conviction of criminal
       contempt?



____________________________________________


4 The trial court also imposed a fine of $300.00 and extended the PFA order
to December 31, 2018. Without further extension, that deadline would have
expired by now. Nevertheless, we find that Mother’s challenges to her
conviction for criminal contempt fall within a recognized exception to the
mootness doctrine, because there is a reasonable possibility Mother’s
conviction will result in criminal or civil collateral consequences. See
Commonwealth v. Rohde, 402 A.2d 1025, 1026 (Pa. 1979).

5Mother filed an eight point concise statement of errors on or about October
25, 2017. Several of Mother’s asserted errors were repetitive or over-lapped.
The trial court condensed Mother’s statement of errors into four issues,
addressed them, and filed an opinion, on December 5, 2017. See Pa.R.A.P.
1925.

                                           -5–
J-A25018-18


Mother’s Brief, at 2. In her reply brief, Mother seeks to add a third argument:

that “deeming [Father] the prosecutor has structurally denied due process.”

Mother’s Reply Brief, at i. Mother cannot raise a new issue in her reply brief.

See Commonwealth v. Fahy, 737 A.2d 214, 218 n.8 (Pa. 1999). Therefore,

we will not address mother’s argument that she was structurally denied due

process.

      Our standard of review is well-settled.

      We review a contempt conviction for an abuse of discretion. We
      rely on the discretion of the trial court judge and are confined to
      a determination of whether the facts support the trial court's
      decision. In reviewing whether the evidence was sufficient to
      support the conviction, “we must determine whether the evidence
      admitted at trial, and all reasonable inferences drawn from that
      evidence, when viewed in the light most favorable to the
      Commonwealth as verdict winner, was sufficient to enable the fact
      finder to conclude that the Commonwealth established all of the
      elements of the offense beyond a reasonable doubt.” In applying
      the above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Finally, the trier of fact while passing
      upon the credibility of witnesses and the weight of the evidence
      produced, is free to believe all, part or none of the evidence.

      This Court has repeatedly stated that the purpose of the PFA Act
      is to protect victims of domestic violence from those who
      perpetrate such abuse, with the primary goal of advance
      prevention of physical and sexual abuse. Where a PFA order is
      involved, an indirect criminal contempt charge is designed to seek
      punishment for violation of the protective order. A charge of
      indirect criminal contempt consists of a claim that a violation of
      an order occurred outside the presence of the court.

      In order to establish indirect criminal contempt, the
      Commonwealth must prove: 1) the order was sufficiently definite,
      clear, and specific to the contemnor as to leave no doubt of the
      conduct prohibited; 2) the contemnor had notice of the order; 3)
      the act constituting the violation must have been volitional; and
      4) the contemnor must have acted with wrongful intent.

                                      -6–
J-A25018-18



Commonwealth v. Felder, 176 A.3d 331, 333–34 (Pa. Super. 2017)

(brackets, quotation marks, and citations omitted).

      In her first issue on appeal, Mother argues the PFA order did not provide

sufficient notice of what would constitute a violation of the order.     Mother

contends that it was not clear that she was prohibited from entering the church

after her visitation hour had ended. She cites to Father’s admission that his

attendance at the 7:00 p.m. mass was unusual as evidence that she could no

know that her entry at that time would constitute a violation of the PFA order.

      After reviewing the record and the briefs of the parties, we conclude the

written opinion authored by the Honorable Dominic F. Pileggi thoroughly and

adequately addresses Mother’s argument. See Trial Court Opinion, 12/15/17,

at 8-12 (finding that Mother was sufficiently conversant in English to

understand the terms of the PFA; that her conduct for one and a half years

after the entry of the PFA order demonstrated she understood the order’s

requirements; and that the security guard and translator effectively

communicated to Mother that entering the church at that time would

constitute a violation of the PFA). We therefore adopt the opinion as our own

and affirm on that basis.

      In her second issue, Mother argues the evidence was insufficient to

sustain her conviction for indirect criminal contempt because Father had no

reason to fear for his safety in the presence of the armed security guard.   See

id. She contends she reasonably expected the PFA order was relaxed under

                                     -7–
J-A25018-18


circumstances where Father was protected by the security guard, citing

Commonwealth v. Haigh, 874 A.2d 1174 (Pa. Super. 2005).

      In Haigh, this Court reversed a conviction for indirect criminal contempt

of a PFA order. Under the PFA order in that case, the defendant was prohibited

from having contact with his wife “at any location.” See id., at 1177. The trial

court found that the defendant, bound and shackled, had violated the PFA

when he addressed his wife during the PFA violation hearing. See id.

      This Court reversed, concluding that the defendant “did not act with

wrongful intent by engaging in this conversation with his wife in the

courtroom.” Id. (footnote omitted). “Intentionally acting in such a manner, in

the presence of [the trial court], the deputy sheriff, the prosecutor and every

other person gathered in the court room, would have been nothing short of

irrational[.]” Id. “A reasonable person could have believed, and Appellant did

believe, that the PFA order was relaxed to some extent in the courtroom

context, especially where Appellant was shackled and the victim was protected

by an armed deputy sheriff.” Id.

      Like in Haigh, Mother was prohibited from “any contact with” Husband

or the Children “at any location.” In addition, Mother correctly notes the

presence of the armed security guard is analogous to the presence of an

armed deputy sheriff in Haigh.

      However, we find Haigh easily distinguishable. This was not a situation

where contact with the victim was compelled by the dictates of due process,


                                     -8–
J-A25018-18


as it was in Haigh. Nor was Mother shackled when she forced her way back

into the church despite the protests of the security guard and the translator.

It was perfectly reasonable for the trial court to find that Mother acted with

wrongful intent when she re-entered the church. See Trial Court Opinion,

12/15/17, at 13 (finding that Mother knew she was violating the PFA order

when she re-entered church despite the warnings of the guard and the

translator).

      As neither of Mother’s issues on appeal merit relief, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/19




                                    -9–